

EXHIBIT 10.14


CHANGE IN CONTROL AGREEMENT






Ther Agreement is dated as of June 7, 2016 between Urstadt Biddle Properties
Inc. ("Company") and Miyun Sung ("Employee").


The Employee is currently employed by the Company and the Employee's services
are valued by the Company.


The Company recognizes that the possibility of a Change in Control (as defined
in Appendix A hereto) of the Company may result in the departure or distraction
of the Employee, to the detriment of the Company and its shareholders.


The Company wishes to assure the Employee of fair severance should her
employment terminate in certain specified circumstances following a Change in
Control.


In consideration of the Employee's continued employment by the Company, and for
other good and valuable consideration, the parties hereto hereby agree as
follows:




1.
Termination Benefits. If the employment of the Employee is terminated by the
Employee for Good Reason or by the Company for any reason other than for Cause,
within 18 months following a Change in Control,
 
(a)
the Company shall pay Employee an amount equal to 12 months of Employee's rate
of base salary (exclusive of any bonus or other benefit) in effect at the date
of the Change in Control.  Such amount shall be payable in cash in a lump sum
within 45 days after such termination; and
 
(b)
the Company shall continue in force and effect for 12 months after termination
(the "Continuation of Benefits Period") and at the same level and for the
benefit of the Employee's family, where applicable, all life insurance,
disability, medical and other benefit programs or arrangements in which the
Employee is participating or to which the Employee is entitled at the date of
the Change in Control, provided that the Employee's continued participation is
possible under such programs and arrangements. In the event that such continued
participation is not possible, the Company shall arrange to provide the Employee
with benefits similar to those which Employee would be entitled to receive under
such programs and arrangements or, if the Company determines that it is
impracticable to provide such similar benefits for tax or other reasons, the
Company shall provide the Employee with a lump sum cash payment within 45 days
of such termination in an amount equal to the cost to the Employee to purchase
such benefits on her own, as determined by the Company. Without limiting the
foregoing, the benefits continuation shall include a lump sum cash payment to
the Employee within 45 days of such termination in lieu of Company contributions
on behalf of the Employee under the Urstadt Biddle Properties Inc. Profit
Sharing and Savings Plan. The amount of such payment shall be the product of (i)
the number of months in the Continuation of Benefits Period and (ii) 1/12 of 5%
(or such other percentage reflected in the Company's most recent annual
contribution determined prior to the Change in Control) times the Employee's
annual salary rate in effect immediately prior to the termination date or, if
greater, the Employee's annual salary rate in effect immediately prior to the
Change in Control.



Payments under ther Section 1 shall be reduced to the extent, but only to the
extent, necessary to provide that no "payment in the nature of compensation" to
(or for the benefit of) the Employee which is "contingent" on the Change in
Control would fail to be deductible for federal income tax purposes by reason of
section 280G of the Internal Revenue Code of 1986, as amended (the "Code").  As
used in ther Section, the words "payment in the nature of compensation" and
"contingent" shall be construed and applied in a manner consistent with the
meaning of those words under section 280G of the Code and regulations
thereunder. The determination as to whether and to what extent a reduction in
payments under ther Section 1 is necessary to avoid the non-deductibility of any
payment under section 280G of the Code shall be made at the Company's expense by
PKF O'Connor Davies, a division of O'Connor Davies, LLP, certified public
accountants ("PKF"), or by such other certified public accounting firm as the
Compensation Committee of the directors may designate prior to a Change in
Control.  In the event of any underpayment or overpayment under ther Section 1,
as determined by PKF (or such other firm as may have been designated in
accordance with the preceding sentence), the amount of such underpayment or
overpayment shall forthwith be paid to the Employee or refunded to the Company,
as the case may be, with interest at the applicable federal rate provided for in
section 7872(f)(2) of the Code.


2.
Definitions. The definitions in Appendix A are hereby incorporated in ther
Agreement.
 
3.
No Duty to Mitigate Damages. The Employee's benefits under ther Agreement shall
be considered severance pay in consideration of her past service and her
continued service from the date of ther Agreement, and her entitlement thereto
shall neither be governed by any duty to mitigate her damages by seeking further
employment nor offset by any compensation which she may receive from future
employment.
 
4.
Withholding. Anything herein to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Employee shall be subject to
the withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation.  Provisions with respect to the potential
applicability of Section 409A are set forth in Appendix B hereto.
 
5.
Legal Fees and Expenses; Interest. The Company shall pay all reasonable legal
fees and expenses incurred by the Employee in successfully obtaining any right
or benefit to which the Employee is entitled under ther Agreement.  Any amount
payable under ther Agreement that is not paid when due shall accrue interest at
the prime rate as from time to time in effect at The Bank of New York Mellon,
until paid in full.
 
6.
Arbitration. Any dispute or controversy arising under or in connection with ther
Agreement shall be settled exclusively by arbitration in New York City in
accordance with the rules of the American Arbitration Association then in
effect. The parties shall attempt to select a mutually agreeable arbitrator who
shall promptly convene a hearing to resolve submitted disputes.  If the parties
are unable to agree upon such an arbitrator within 20 days from initial contact,
the American Arbitration Association shall be requested by either party to
submit a list of at least seven arbitrators from which the parties shall attempt
to select one by agreement.  In the event they do not so agree, they shall
alternately strike names from ther list beginning with the Employee, until a
single name remains. The remaining person shall be appointed to hear and decide
the parties' disputes, drawing her authority and the bases for decision from
ther Agreement.  The arbitrator will resolve all submitted matters in a written
decision with expedition.  Judgment may be entered on the arbitrator's award in
any court having jurisdiction.
 
 
7.
Notices. All notices shall be in writing and shall be deemed given five days
after mailing in the continental United States by certified mail, or upon
personal receipt after delivery, facsimile or telegram, to the party entitled
thereto at the address stated below or to such changed address as the addressee
may have given by a similar notice:
 
   

To the Company:


Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, CT 06830


To the Employee:


At her home address,
as last shown on the
records of the Company


8.
Severability. In the event that any provision of ther Agreement shall be
determined to be invalid or unenforceable, such provision shall be enforceable
in any other jurisdiction in which valid and enforceable and in any event the
remaining provisions hereof shall remain in full force and effect to the fullest
extent permitted by law.
 
9.
Binding Agreement. Ther Agreement shall be binding upon and inure to the benefit
of the parties and be enforceable by the Employee's personal or legal
representatives or successors.  If the Employee dies while any amounts would
still be payable to her hereunder, such amounts shall be paid to the Employee's
estate. Ther Agreement shall not otherwise be assignable by the Employee.
 
10.
Successors. Ther Agreement shall inure to and be binding upon the Company's
successors. The Company will require any successor to all or substantially all
of the businesses and/or assets of the Company by sale, merger (where the
Company is not the surviving entity), lease or otherwise, to assume expressly
ther Agreement.  If the Company shall not obtain such agreement prior to the
effectiveness of any such succession, the Employee shall have all rights
resulting from termination of the Employee's employment under ther Agreement. 
Ther Agreement shall not otherwise be assignable by the Company.
 
11.
Amendment or Modification; Waiver. Ther Agreement may not be amended unless
agreed to in writing by the Employee and the Company.  No waiver by either party
of any breach of ther Agreement shall be deemed a waiver of a subsequent breach.
 
12.
Continued Employment. Ther Agreement shall not confer upon the Employee any
right of continued or future employment by the Company or any right to
compensation or benefits from the Company except the right specifically stated
herein to certain severance benefits, and shall not limit the right of the
Company to terminate the Employee's employment at any time, except as may be
otherwise provided in a written employment agreement between the Company and the
Employee.
 
13.
Governing Law. The validity, interpretation, performance and enforcement of ther
Agreement shall be governed by the laws of the State of New York notwithstanding
that the Company's principal offices and the Employee's legal residence are in
the State of Connecticut.
 
14.
Liability of Shareholders. Ther Agreement is executed by or on behalf of the
directors of the Company solely in their capacity as such directors, and shall
not constitute their personal obligation either jointly or severally in their
individual capacities.  The shareholders, directors, officers or agents of the
Company shall not be personally liable for any obligations of the Company under
ther Agreement and all parties hereto shall look solely to the property of the
Company for the payment of any claim hereunder.
 
15.
Entire Agreement. Ther Agreement, including the attached Appendices, represents
the entire agreement between the parties concerning the subject matter of
payment of severance upon the Employee's termination of employment following a
Change in Control of the Company and supersedes and incorporates any and all
prior agreements, both written or oral.
 



IN WITNESS WHEREOF the parties have duly executed the Agreement as of the above
date.


EMPLOYEE:




     /s/ Miyun Sung
     Miyun Sung




COMPANY:
Urstadt Biddle Properties Inc.






By: /s/ Willing L. Biddle
      Willing L. Biddle
      President





--------------------------------------------------------------------------------



APPENDIX A TO CHANGE IN CONTROL AGREEMENT




"Change in Control" shall mean the occurrence of any one of the following
events:


(a)
any Person other than an "Exempted Person" becomes the owner of Common Shares
which represent more than 20% of the combined voting power of the Common Shares
outstanding and thereafter individuals who were not directors of the Company
prior to the date such Person became a 20% owner are elected as directors
pursuant to an arrangement or understanding with, or upon the request of or
nomination by, such Person and constitute at least two of the directors; or
 
 
(b)
there occurs a change in control of the Company of a nature that would be
required to be reported in response to Item 5.01 of Form 8-K pursuant to Section
13 or 15 under the Securities Exchange Act of 1934 ("Exchange Act"), or in any
other filing by the Company with the Securities and Exchange Commission (the
"Commission"); or
 
 
(c)
there occurs any solicitation of proxies by or on behalf of any Person other
than the directors of the Company and thereafter individuals who were not
directors prior to the commencement of such solicitation are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute at least two of the directors.
 
 
(d)
the Company executes an agreement of acquisition, merger or consolidation which
contemplates that (i) after the effective date provided for in the agreement,
all or substantially all of the business and/or assets of the Company shall be
owned, leased or otherwise controlled by another corporation or other entity and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, for purposes of ther paragraph (d) that if
such agreement requires as a condition precedent approval by the Company's
shareholders of the agreement or transaction, a Change in Control shall not be
deemed to have taken place unless and until such approval is secured.
 



"Common Shares" shall mean all shares of the then outstanding Common stock and
Class A Common stock of the Company plus, for purposes of determining the
ownership of any Person, the number of unissued Common Shares which such Person
has the right to acquire (whether such right is exercisable immediately or only
after the passage of time) upon the exercise of conversion rights, exchange
rights, warrants or options or otherwise.


"Exempted Person" shall mean: (i) Charles J. Urstadt; (ii) any Urstadt Family
Member (as hereinafter defined); (iii) any executor, administrator, trustee or
personal representative who succeeds to the estate of Charles J. Urstadt or an
Urstadt Family Member as a result of the death of such individual, acting in
their capacity as an executor, administrator, trustee or personal representative
with respect to any such estate; (iv) a trustee, guardian or custodian holding
property for the primary benefit of Charles J. Urstadt or an Urstadt Family
Member; (v) any corporation, partnership, limited liability company or other
business organization that is directly or indirectly controlled by one or more
persons or entities described in clauses (i) through (iv) hereof and is not
controlled by any other person or entity; and (vi) any charitable foundation,
trust or other not-for-profit organization for which one or more persons or
entities described in clauses (i) through (v) hereof controls the investment and
voting decisions in respect of any interest in the Company held by such
organization.   For sake of clarity with respect to clause (v) above, "control"
includes the power to control the investment and voting decisions of any such
corporation, partnership, limited liability
company or other business organization.


For purposes of ther definition, the term "Urstadt Family Member" shall mean and
include the spouse of Charles J. Urstadt, the descendants of the parents of
Charles J. Urstadt, the descendants of the parents of the spouse of Charles J.
Urstadt, the spouses of any such descendant and the descendants of the parents
of any spouse of a child of Charles J. Urstadt.  For ther purpose, an
individual's "spouse" includes the widow or widower of such individual, and an
individual's "descendants" includes biological descendants and persons deriving
their status as descendants by adoption.


"Person" shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on October 31, 2008.  A Person shall be deemed to be the "owner" of any
Common Shares:




(a)
 of which such Person would be the "beneficial owner", as such term is defined
in Rule 13d-3 promulgated by the Commission under the Exchange Act, as in effect
on October 31, 2013; or
 
(b)
 of which such Person would be the "beneficial owner", as such term is defined
under Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on October 31, 2013; or
 
(c)
 which such Person or any of its Affiliates or Associates (as such terms are
defined in Rule 12b-2 promulgated by the Commission under the Exchange Act, as
in effect on October 31, 2013), has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
 

Termination for "Cause" shall mean termination of the Employee's employment by
the Company because of dishonesty, conviction of a felony, gross neglect of
duties (other than as a result of disability or death), or conflict of interest
(other than any conflict of interest which has been fully disclosed to the
directors and has been determined by them not to be material), which, in the
case of gross neglect or conflict, shall continue for 30 days after the Company
gives written notice to the Employee requesting the cessation of such gross
neglect or conflict, as the case may be.


Termination for "Good Reason" shall have the following meanings:


Termination for "Good Reason" shall mean the voluntary termination by the
Employee of her employment within 180 days following the occurrence of any of
the events listed below by written notice (setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination for Good
Reason) given within ninety (90) days after the occurrence, without the
Employee's express consent, of any one of such events unless they are fully
corrected within 30 days after receipt of notice thereof:


(a)
a change in the Employee's authority, duties or responsibilities which represent
a material diminution in her authority, duties or responsibilities immediately
prior to a Change in Control; or a change in the authority, duties or
responsibilities of the person to whom the Employee reports (including, if
applicable, requiring the Employee to report to an officer or employee instead
of the board of directors) which represents a material diminution of such
person's authority, duties or responsibilities immediately prior to a Change in
Control;



(b)
a material reduction in the Employee's base salary for any fiscal year below the
level of Employee's base salary in the completed fiscal year immediately
preceding the Change in Control;
 
 
(c)
any relocation of the Employee outside a 50 mile radius of the Employee's work
site on the date hereof; or
 
(d)
any other material breach by the Company of any provision of ther Agreement.










--------------------------------------------------------------------------------

APPENDIX B TO CHANGE IN CONTROL AGREEMENT:  SECTION 409A






Anything in ther Change in Control Agreement to the contrary notwithstanding:






(A)            The parties intend that all payments and benefits under ther
Agreement shall be exempt from, or comply with, Section 409A of the Code and the
regulations promulgated thereunder (collectively "Section 409A") and,
accordingly, to the maximum extent permitted by law, ther Agreement shall be
interpreted in a manner that achieves such intention.  Although the Company
intends to administer ther Agreement so that it will be exempt from, or comply
with, the requirements of Code Section 409A, the Company does not represent or
warrant that ther Agreement will be exempt from, or otherwise comply with, Code
Section 409A or any other provision of applicable law.


(B)            No amount of nonqualified deferred compensation under Section
409A shall be payable to Employee upon a termination of her employment unless
such termination constitutes a "separation from service" with the Company under
Section 409A.  To the maximum extent permitted by applicable law, amounts
payable to Employee shall be made in reliance upon the exception for certain
involuntary terminations under a separation pay plan or as a short-term deferral
under Section 409A.  For purposes of Section 409A, Employee's right to receive
installment payments pursuant to ther Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
ther Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(C)            If any payment, compensation or other benefit provided to the
Employee in connection with her employment termination (other than termination
on account of Employee's death) is determined, in whole or in part, to
constitute "nonqualified deferred compensation" within the meaning of Section
409A and the Employee is a "specified employee" as defined in Section
409A(2)(B)(i) thereof, no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination (the "New
Payment Date").  The aggregate of any payments that otherwise would have been
paid to the Employee during the period between the date of termination and the
New Payment Date shall be paid to the Employee in a lump sum on such New Payment
Date.  Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of ther
Agreement.
(D)            To the extent that reimbursements or other in-kind benefits under
ther Agreement constitute nonqualified deferred compensation, (i) all expenses
or other reimbursements hereunder shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by Employee, (ii) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.





















